DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Declaration under 37 CFR 1.132 filed 27 May 2022 is sufficient to overcome the rejection of claims 1-19 based upon the 35 U.S.C. § 103 rejection over Seto et al., Japanese Patent Publication JP 2000-247679  A .

Allowable Subject Matter
Claims 1-19 are allowed.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance:
	As to claim 1, the prior art fail to disclose or suggest with sufficient specificity an ultraviolet absorbing glass comprising in terms of weight percentages, the recited amounts of SiO2, Al2O3, MgO, CaO, Na2O, K2O, T-Fe2O3, TiO2, CoO, and manganese oxide, wherein the glass meets the compositional relationship: (t-Fe2O3/TiO2) is greater than or equal to 1.2. Furthermore, the glass has the ultraviolet transmittance of less than or equal to 2%, a (TVA/TUV400) of at least 10, and a dominant wavelength of 555 nm or less as recited in the instant claim. 
	The closest prior art is deemed to be JP 2000-247679 A by Seto et al. Seto et al. disclose a similar glass article but does not teach the glass comprises manganese oxide in combination with the other compositional components and relationships and further meets the transmittance properties as required in the instant claims. See Applicant’s Declaration and Arguments filed 27 May 2022.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
18 June 2022